              DISTRICT COURT OF THE VIRGIN ISLANDS
              DIVISION OF ST. THOMAS AND ST. JOHN

HENRY MCALARNEY,                )
                                )
               Plaintiff,       )
                                )
               v.               )   Civil No. 2015-64
                                )
ROY’S CONSTRUCTION, INC.;       )
GERALD R. ROY; MARRIOTT         )
OWNERSHIP RESORTS (ST. THOMAS), )
INC.; MARRIOTT OWNERSHIP        )
RESORTS, INC.; and APEX         )
CONSTRUCTION CO., INC.,         )
                                )
               Defendants.      )
                                )

ATTORNEYS:

Thomas F. Friedberg
Law Offices of Friedberg & Bunge
San Diego, CA
     For Henry McAlarney

Sarah R. Smith-Williams
St. Thomas, VI
     For Roy’s Construction, Inc. and Gerald R. Roy,

Jennifer Quildon Brooks
Chivonne A.S. Thomas
Melanie L. Grant
Hamilton, Miller & Birthisel, LLP
Miami, FL
Douglas L. Capdeville
Law Offices of Douglas L. Capdeville
St. Thomas, U.S.V.I.
     For Marriott Ownership Resorts (St. Thomas), Inc., and
     Marriott Ownership Resorts, Inc.,

Ryan C. Meade
Quintairo, Prieto, Wood & Boyer, P.A.
Miami, FL
     For Apex Construction Co., Inc.,
McAlarney v. Roy’s Construction, Inc., et. al.
Civil No. 2015–64
Order
Page 2

Stacy Lee White
Law Offices of Stacy L. White
St. Croix, U.S.V.I.
     For Kraus-Manning, Inc.,

James Helf
Jose B. Rodriguez
Daniels, Rodriguez, Berkeley, Daniels & Cruz
Fort Lauderdale, FL
James L. Hymes, III
Law Offices of James L. Hymes, III, P.C.
St. Thomas, U.S.V.I.
     For L2 Studios, Inc.

                                ORDER

GÓMEZ, J.

     Before the Court is the motion of Apex Construction Co.,

Inc., to tax attorneys’ fees and costs against Henry McAlarney.

                   I.   FACTUAL AND PROCEDURAL HISTORY

     On September 20, 2013, Henry McAlarney (“McAlarney”) was a

guest at Marriott Ownership Resorts in St. Thomas (the “Marriott

hotel”). That afternoon, he was walking on an outside stairway

when he hit his head on a protruding portion of the roof and

rain gutter. As a result, he sustained injuries.

     On September 12, 2015, McAlarney filed a three-count

complaint against (1) Roy’s Construction, Inc. (“Roy’s

Construction”), and Gerald R. Roy (“Roy”); (2) Marriott

Ownership Resorts (St. Thomas), Inc.; and (3) Marriott Ownership

Resorts, Inc. (Marriott Ownership Resorts (St. Thomas), Inc.,
McAlarney v. Roy’s Construction, Inc., et. al.
Civil No. 2015–64
Order
Page 3

and Marriott Ownership Resorts, Inc., are referred to

collectively as “Marriott”).

     Count One of the complaint alleges a negligence claim

against Roy’s Construction and Roy. Count Two of the Complaint

alleges a negligence claim against Marriott Ownership Resorts

(St. Thomas), Inc. Count Three of the complaint alleges a

negligence claim against Marriott Ownership Resorts, Inc.

     On August 23, 2016, the Magistrate Judge entered a

scheduling order. Pursuant to the scheduling order: factual

discovery was to be completed by December 30, 2016; motions to

amend the pleadings and to join additional parties were to be

filed no later than October 31, 2016; and a jury trial was

scheduled for December 18, 2017.

     On November 2, 2016, McAlarney and Marriott filed a joint

motion seeking a modification of the Court’s scheduling Order.

Among other things, McAlarney and Marriott sought to extend the

deadline to add new parties to November 30, 2016.

     On December 4, 2016, McAlarney again moved to amend the

scheduling order. Among other things, McAlarney requested that

the Court extend the deadline to add new parties to February 1,

2017.

     On January 26, 2017, the Magistrate Judge entered a second

scheduling order. Pursuant to that scheduling order: all factual
McAlarney v. Roy’s Construction, Inc., et. al.
Civil No. 2015–64
Order
Page 4

discovery was to be completed by April 15, 2017; motions to

amend pleadings and to join parties were due by March 1, 2017;

and a jury trial was scheduled for December 18, 2017.

     On March 1, 2017, Marriott filed a third-party complaint

against L2 Studios, Inc., (“L2 Studios”), the architecture firm

that designed the roof and rain gutter system at the Marriott

hotel, and Kraus-Manning, Inc., (“Kraus-Manning”), the project

management and construction consulting firm that approved L2

Studios’ designs. L2 Studios and Kraus-Manning were each alleged

to be liable for contractual indemnity.

     On March 14, 2017, Marriott filed a motion for extension of

time to add additional parties. Marriott asserted that

“[t]hrough discovery it ha[d] determined that a staircase

subcontractor may also be liable for” McAlarney’s injuries. Mot.

For Extension of Time to File Mot. To Add Additional Parties,

ECF No. 78 at 2. Marriott claimed that its “attempts to obtain

any information on the staircase subcontractor [from the general

contractor, Kraus-Manning,] were unsuccessful as Kraus-Manning

remained unresponsive to [Marriott’s] correspondence.” Id. As

such, the March 14, 2017, motion requested an extension of time

to April 3, 2017, to add the subcontractor as a party. The March

1, 2017, deadline for motions to add parties was not extended.
McAlarney v. Roy’s Construction, Inc., et. al.
Civil No. 2015–64
Order
Page 5

     On June 30, 2017, the Magistrate held a status conference

in this matter. At the status conference, Marriot indicated that

it had recently learned the name of the subcontractor that had

built the staircase at the Marriott hotel: Apex Construction

Co., Inc. (“Apex”). McAlarney indicated that he intended to

amend his complaint to add Apex as a defendant.

     On July 11, 2017, McAlarney moved to amend his complaint to

assert a negligence claim against Apex. McAlarney asserted that

on February 23, 2017, his “experts performed a site inspection

at the Marriott [hotel].” McAlarney’s experts concluded that the

construction of the stairway may have been a contributing factor

in creating the alleged dangerous condition. McAlarney also

asserted that, at the June 30, 2017, status conference, he first

learned that Apex built the stairway. McAlarney argued that he

should be granted leave to amend his complaint under Federal

Rule of Civil Procedure 15(a)(2).

     On July 18, 2017, the Magistrate held a hearing in this

matter. In attendance at the hearing were McAlarney, Marriott,

and L2. The Magistrate asked Marriott and L2 if they objected to

McAlarney’s motion to amend his complaint. They did not. The

Magistrate then stated that “the motion will be granted without

objection.” Status Conference at 12:16:41 P.M. on July 18, 2017.
McAlarney v. Roy’s Construction, Inc., et. al.
Civil No. 2015–64
Order
Page 6

     On July 20, 2017, McAlarney filed an amended complaint

adding Apex as a defendant. McAlarney alleged a negligence claim

against Apex.

     On December 7, 2017, Apex filed a motion to dismiss the

amended complaint. Apex argued that the amended complaint was

barred by the statute of limitations.

     On December 18, 2017, McAlarney filed a response to Apex’s

motion to dismiss. In his response, McAlarney argued that the

relation back doctrine applies. McAlarney requested factual

discovery to determine when Apex became aware of the complaint

in this matter. On January 29, 2018, Apex filed a reply

asserting that Apex first became aware of this matter when it

was served on July 31, 2017.

     On February 8, 2018, the Court struck the third-party

complaint against L2 Studios and Kraus-Manning because Marriott

failed to seek leave of court.

     On February 12, 2018, the Court vacated the Magistrate

Judge’s July 18, 2017, oral order granting McAlarney leave to

amend his complaint because McAlarney did not demonstrate good

cause to modify the scheduling order. The Court struck the

amended complaint.

      On February 27, 2018, Marriott filed an action in the

Superior Court of the Virgin Islands, Case No. ST-180CV-098,
McAlarney v. Roy’s Construction, Inc., et. al.
Civil No. 2015–64
Order
Page 7

(the “Superior Court action”) against L2 Studios, Kraus-Manning,

and Apex. Marriott asserted causes of action against L2 Studios,

Kraus-Manning, and Apex for contractual and common law

indemnification and contribution arising from McAlarney’s claims

against Marriott.

     On April 12, 2018, the Court held a status conference in

this matter. At that conference, the parties advised the Court

that they had entered a settlement agreement resolving all

claims. On the same date, the Court entered a judgment approving

the settlement agreement, vacating the trial setting, and

dismissing the case.

     Apex now moves for attorneys’ fees and costs from

McAlarney. Apex asserts that it is entitled to attorneys’ fees

and costs pursuant to 5 V.I.C. § 541 because Apex qualifies as a

prevailing party and McAlarney’s claim was frivolous.

                              II.   DISCUSSION

     Title 5, section 541 of the Virgin Islands Code (“Section

541”) in pertinent part provides that “. . . the award of

attorney’s fees in personal injury cases is prohibited unless

the court finds that the complaint filed . . . is frivolous.” 5

V.I.C. § 541(b). Section 541 in pertinent part defines

“frivolous” as “without legal or factual merit; or for the
McAlarney v. Roy’s Construction, Inc., et. al.
Civil No. 2015–64
Order
Page 8

purpose of causing unnecessary delay; or for the purpose of

harassing an opposing party.” 5 V.I.C. § 541(c).

                               III. ANALYSIS

       Apex argues that McAlarney’s amended complaint was

frivolous because it was barred by the statute of limitations.

       The Virgin Islands Supreme Court has not addressed whether

a complaint is frivolous because it is brought outside the

limitations period. Significantly, in Ford v. Temple Hospital,

790 F.2d 342 (3d Cir. 1986), the Third Circuit has explained

that

       The statute of limitations is an affirmative defense. As
       Professor Moore has advised us: “Rule 8(c) . . . is
       concerned with affirmative defenses--the pleading of
       matter that is not within the claimant’s prima facie
       case.” “Statute of limitations--Rule 8(c) lists the
       statute of limitations as an affirmative defense; and
       when the statute merely bars the remedy it is truly an
       affirmative defense and is waived if not pleaded or
       otherwise properly raised.” . . .

       In the real world of litigation, counsel are not expected
       to be omniscient. No one knows for certain whether a
       potential affirmative defense will be in fact pled. The
       law books are replete with decisions where counsel has
       failed to file an affirmative defense or failed to file
       it timely.

Ford, 790 F.2d at 348–49 (citations omitted).

       In Ford, attorney Arthur Klein (“Klein”) filed a Title VII

Civil Rights action on behalf of Celestine Ford (“Ford”) against

Temple Hospital (“Temple”) and the National Union of Hospital &
McAlarney v. Roy’s Construction, Inc., et. al.
Civil No. 2015–64
Order
Page 9

Health Care Employees, Local 1199C (the “Union”). Id. at 344.

The complaint was not filed until 14 days after the applicable

90 day limitations period. Id. at 345. Temple and the Union,

respectively, filed motions for summary judgment asserting that

the action was time-barred. Id. Klein, on behalf of Ford, did

not dispute the contention that the complaint had been filed

after the limitations period, but argued that equitable defenses

such as waiver, estoppel, or tolling were applicable to the

action. Id. The district court rejected Klein’s arguments and

granted the motions for summary judgment. Id. Thereafter, Temple

and the Union filed motions for attorneys’ fees. Id. The

district court assessed attorneys’ fees, holding that “Klein

acted in bad faith by ‘bringing and maintaining this baseless

and frivolous litigation, . . . .’” Id. at 346 (emphasis added

in Ford)(citations omitted).

     On appeal, the Third Circuit reversed in part, finding that

the award of fees for Klein’s conduct prior to the filing of the

motion for summary judgment was in error as a matter of law. Id.

at 350-51. The Third Circuit explained that “the major error of

the district court was its failure to separately analyze the

facts pertaining to (1) the initiation of a lawsuit and (2) a

subsequent maintenance of a lawsuit after it has been
McAlarney v. Roy’s Construction, Inc., et. al.
Civil No. 2015–64
Order
Page 10

established that an adversary has asserted an unchallengable

defense.” Id. at 348 (emphasis in original).

     In this case, Klein was not bound to assume that his
     potential adversaries would plead the defense or that by
     their conduct they might not in some way waive the
     defense.

     Thus, we hold that as a matter of law, on the unique
     facts of this case, the district court erred in ruling
     that the initiation of the complaint was in bad faith or
     frivolous.

Id. at 349 (emphasis in original).

     In Duncan v. Village of Middlefield, 1994 WL 269578 (6th

Cir. 1994), the Sixth Circuit addressed the issue of whether a

lawsuit was frivolous even though it was barred by the statute

of limitations. In that case, Richard and Lorraine Duncan (the

“Duncans”) sued the Village of Middlefield (the “Village”) under

42 U.S.C. § 1983, alleging that the Village unconstitutionally

deprived them of the use of their property when it denied them a

zoning variance. Duncan, 1994 WL 269578, at *1 (6th Cir. 1994).

Prior to bringing their action in the federal court, the Duncans

had filed five previous actions in the Ohio courts, each

challenging the constitutionality of the zoning ordinance as

applied to the Duncans’ property. Id. The Village moved for

summary judgment. Id. The district court granted summary

judgment in favor of the Village, finding that the Duncans’

claims were barred by the statute of limitations as well as the
McAlarney v. Roy’s Construction, Inc., et. al.
Civil No. 2015–64
Order
Page 11

doctrine of res judicata. Id. The Sixth Circuit affirmed the

district court’s grant of summary judgment. Id. Subsequently,

the Village filed a motion for attorneys’ fees pursuant to 42

U.S.C. § 1988. Id. The district court found that the Duncans’

claims were not frivolous and that the Village was not entitled

to attorneys’ fees under 42 U.S.C. § 1988. Id.

     The Sixth Circuit affirmed. Id. at *6. The Sixth Circuit

explained that, in civil rights litigation, “[a] prevailing

defendant may recover an attorney’s fee only where the suit was

vexatious, frivolous, or brought to harass or embarrass the

defendant.” Id. at *4 (internal quotation marks and citations

omitted). Significantly, the Sixth Circuit explained that

     [t]he Village argues that the district court erred in
     finding that the Duncans’ action was not frivolous even
     though it was barred by the statute of limitations.
     However, merely “[a]sserting a time-barred claim alone
     does not justify an award of attorney’s fees.” The
     statute of limitations is an affirmative defense which
     the defendant must raise pursuant to Federal Rule of
     Civil Procedure 8(c). The plaintiff is not required to
     anticipate that a defendant would raise it. “No one knows
     for certain whether a potential affirmative defense will
     be in fact pled. The law books are replete with decisions
     where counsel has failed to file an affirmative defense
     or failed to file it timely.”

Id. at *4 (citations omitted). Thus, the Sixth Circuit held that

“the district court did not err in concluding that the

initiation of the Duncans’ action, the filing of the complaint,
McAlarney v. Roy’s Construction, Inc., et. al.
Civil No. 2015–64
Order
Page 12

was not frivolous, even though the complaint was time-barred by

the statute of limitations.” Id. at *5.

     Here, Apex’s argument that McAlarney’s amended complaint is

frivolous is founded solely on McAlarney’s filing of a time-

barred claim. The filing of a time-barred claim, standing alone,

does not convert that claim into one that is devoid of legal

merit or one that is advanced to harass the defendant. Indeed,

because a limitations defense is waivable, a time-barred claim

could proceed to a merits adjudication. To the extent a charge

is made that a claim is frivolous, the burden is on the party

making such charge to demonstrate that the claim is frivolous.1

     Aside from asserting a limitations violation, Apex has not

offered any evidence that the claims in McAlarney’s amended

complaint were otherwise legally or factually meritless. Apex

also has failed to offer any evidence that McAlarney’s claims

were made to harass Apex or to cause any delay in this matter.




1 See, e.g., Harris v. Maricopa Cnty. Superior Court, 631 F.3d 963, 971-72
(9th Cir. 2011) (“[I]n cases involving attorneys [sic] fees generally, ‘[t]he
burden of establishing entitlement to an attorneys [sic] fees award lies
solely with the claimant.’”); Binder v. McVey, No. 2005-137, 2008 U.S. Dist.
LEXIS 1117, at *4 n.4 (D.V.I. Jan. 2, 2008) (explaining that an award of
attorneys’ fees under 5 V.I.C. § 541(b) would be inappropriate because the
McVeys had not met their burden of showing that Binder’s complaint was
frivolous); cf. United States v. Manzo, 712 F.3d 805, 810 (3d Cir. 2013)
(explaining that the party seeking fees under a federal fee shifting statute
bears the burden of proving that the opposing party’s position was
frivolous); Berlin v. Patrick, 855 F. Supp. 800, 801 (D.V.I. 1994) (denying
an award of attorneys’ fees where the “plaintiffs have not attempted to
establish that any defense asserted by defendant was frivolous”).
McAlarney v. Roy’s Construction, Inc., et. al.
Civil No. 2015–64
Order
Page 13

In sum, Apex has failed to meet its burden of demonstrating that

McAlarney’s amended complaint was frivolous. As such, McAlarney

is not subject to taxation for fees or costs under Section 541.2

     The premises considered, it is hereby

     ORDERED that Apex’s motion to tax its fees and costs, ECF

No. 212, is hereby DENIED; and it is further

     ORDERED that Apex’s motion for an extension of time, ECF

No. 219, to file its reply to McAlarney’s opposition to Apex’s

motion to tax fees is hereby GRANTED.



                                                      S\
                                                           CURTIS V. GÓMEZ
                                                           District Judge




2 Apex also argues that the Amended Complaint was frivolous because
McAlarney’s motion to amend lacked good cause. McAlarney’s motion to amend
argued the incorrect standard--that the court should freely give leave to
amend when justice so requires. The record appears to indicate that the
Magistrate Judge applied that standard. However, because McAlarney moved to
amend after the deadline set by the scheduling order, the proper standard
under Federal Rule of Civil Procedure 16(b)(4) required good cause and the
Court’s consent. The Court found that McAlarney had not carried his burden of
demonstrating good cause to modify the scheduling order. Accordingly, the
Court struck McAlarney’s amended complaint in its February 12, 2018, order.
Contrary to Apex's argument, McAlarney’s failure to establish good cause
justifying the late amendment of his complaint does not render McAlarney’s
amended complaint frivolous. Cf. Christiansburg Garment Co. v. Equal Emp't
Opportunity Comm'n, 434 U.S. 412, 421-22 (1978)(noting that, when a court is
determining whether a claim is frivolous, unreasonable, or without
foundation, “it is important that a district court resist the understandable
temptation to engage in post hoc reasoning by concluding that, because a
plaintiff did not ultimately prevail, his action must have been unreasonable
or without foundation. . . . Even when the law or the facts appear
questionable or unfavorable at the outset, a party may have an entirely
reasonable ground for bringing suit.”).
